Case 1:18-cv-02185-LJL Document 273-58 Filed 04/06/20 Page 1 of 2




                   Exhibit OOOO
       Case 1:18-cv-02185-LJL Document 273-58 Filed 04/06/20 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

EASTERN PROFIT CORPORATION                )
LIMITED,                                  )
                                          )
      Plaintiff/Counterclaim Defendant,   )
                                          )                 Case No. 18-cv-2185
      v.                                  )
                                          )
STRATEGIC VISION US, LLC,                 )
                                          )
      Defendant/Counterclaim Plaintiff.   )
__________________________________________)

                        DECLARATION OF J. MICHAEL WALLER

       I, J. Michael Waller, state and affirm the following, about which I have personal

knowledge and would testify to under oath if called upon to do so in a court proceeding.

       1.      I am involved in the above-captioned matter as a witness to events regarding

Defendant Strategic Vision US, LLC.

       2.      After I gave my first deposition, Steven K. Bannon told my superior at my place

of employment, the Center for Security Policy, that he (Bannon) had read the transcript and that I

should be dismissed from the Committee on the Present Danger: China.

       3.      I was subsequently never again invited to be a participant in Committee on the

Present Danger: China events.



Dated April 3, 2020

Signed by:

_________________________
J. Michael Waller

At Washington, DC


                                                1
